—In an action to recover damages based on medical malpractice, Physicians’ Reciprocal Insurers purports to appeal as of right, as limited by its brief, from so much of a sua sponte order of the Supreme Court, Suffolk County (Catterson, J.), dated July 12, 2000, as imposed costs and sanctions against it pursuant to 22 NYCRR 130-1.1.
Ordered that the notice of appeal is treated as an application for leave to appeal and leave to appeal is granted; and it is further,
Ordered that the order is reversed insofar as appealed from, on the law, without costs or disbursements, and the imposition of sanctions and costs against the appellant pursuant to 22 NYCRR 130-1.1 is vacated.
The Supreme Court had no authority to impose sanctions or costs against appellant Physicians’ Reciprocal Insurers pursuant to 22 NYCRR 130-1.1, since it is neither a party to this action nor an attorney for a party (see, CPLR 8303-a [b]; 22 NYCRR 130-1.1; Saastomoinen v Pagano, 278 AD2d 218; see also, Matter of A.G. Ship Maintenance Corp. v Lezak, 69 NY2d 1). Bracken, P. J., O’Brien, Smith and Cozier, JJ., concur.